Citation Nr: 1741791	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  05-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 12, 2013.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1984 to November 1984 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.

In a July 2014 rating decision, the RO granted a TDIU, effective February 12, 2013.  In the July 2015 remand, the Board remanded the Veteran's claim so that the Veteran could be provided a statement of the case and given the opportunity to perfect an appeal.  While in remand status, the RO issued an August 2015 statement of the case, and the Veteran subsequently perfected an appeal.

The Board remanded this matter in February 2016 to allow for the scheduling of a hearing before the Board.  A hearing was scheduled for September 2016; however, the Veteran failed to report for the hearing, has not presented good cause for failing to attend the hearing, and has not requested that her hearing be rescheduled.  Accordingly, the appeal has returned to the Board for adjudication.

The Veteran testified before the undersigned Acting Veterans Law Judge via videoconference in September 2012.  TDIU was not specifically addressed; however, the Veteran discussed the impact of her disabilities on employment.  A transcript of the hearing has been associated with the claims file.

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).





FINDINGS OF FACT

1. The Veteran's service-connected disabilities have precluded her from engaging in substantially gainful employment that is consistent with her education and occupational experience since October 4, 2010.

2. Prior to October 4, 2010, the Veteran's combined disability rating was only 50 percent and the impact of her service-connected disabilities was not of the severity to warrant referral of her claim for extraschedular consideration.


CONCLUSIONS OF LAW

1. The criteria for a TDIU from October 4, 2010 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.25 (2016).

2. Prior to October 4, 2010, the criteria for the assignment of TDIU were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.25 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

The duty to notify was satisfied by way of a letter sent to the Veteran in March 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of the evidence required to substantiate the claim and of her and VA's respective duties for obtaining evidence.

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. TDIU

The Veteran seeks an effective date prior to February 12, 2013 for a TDIU.  Specifically, she has requested an effective date of October 4, 2010.  See Appellate Brief, July 2017, and Statement in Support of Claim, December 2014.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a "substantially gainful" occupation (i.e. work which is more than marginal, that permits the individual to earn a "living wage," 38 C.F.R. § 4.16(b) (2016); Moore v. Derwinski, 1 Vet. App. 356 (1991), as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Under VA regulations, when a claimant fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the RO may submit such case to the Director, Compensation and Pension Service (Director), for extraschedular consideration.  38 C.F.R. § 4.16(b).  The Board is precluded from granting a total rating under section 4.16(b) because the authority to grant such a rating is vested specifically in the Director.  Should the Board find that a case it is reviewing on appeal is worthy of consideration under section 4.16(b), the Board may remand the case to the RO for referral to the Director, but the Board may not grant a total rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (noting that Board may consider whether referral to "appropriate first-line officials" for extra-schedular rating is required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Thus, the decision by the RO whether to refer a case to the Director for extra-schedular consideration is an adjudicative decision subject to review by the Board.  Moreover, where there has been a review by the Director, that determination is subject to review by the Board on appeal.  Anderson v. Shinseki, 22 Vet. App. 423, 277-28 (2009) (noting that "although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the denial of an extraschedular rating on appeal.").

Entitlement to TDIU requires the presence of an impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341 , 4.16, 4.19 (2016). 

The Veteran has a high school education, a history of working for the Post Office, and a history of working as a machine operator at a bag factory.  She also testified that she worked for the Department of Corrections.  From February 9, 2004 to October 3, 2010, the Veteran had a combined disability evaluation of 50 percent.  During this period, her service-connected disabilities included athlete's foot, which was rated non-compensable; eczema, which was rated 10 percent disabling; and fibromyalgia, which was rated 40 percent disabling.  Service connection for irritable bowel syndrome was granted from September 29, 2009 and rated 10 percent disabling.  Since October 4, 2010, the Veteran has been rated 80 percent disabling.  In addition to the foregoing, she has had service connection for migraine headaches, which has been rated 50 percent disabling.  Service connection for posttraumatic stress disorder was granted as of February 28, 2011, and rated 30 percent disabling.

Prior to October 4, 2010, the evidence shows that the Veteran was unemployed due to her non-service-connected back and hand disabilities.  For example, Dr. J.R. found that the Veteran was unable to work in August 1998 due to hand injuries.  Private treatment records from N.S.A. show the Veteran had surgery on her spine in May 2001.  The physician noted that the Veteran did not plan to return to work even though she could do so without any limitations in another month.

Records from the Social Security Administration (SSA) indicate that the Veteran had been awarded disability benefits based on her non-service-connected back and left hand disabilities.  During her hearing with SSA in May 2006, the Veteran continued to assert that she was unemployable due to her back and hand.  While she reported her diagnosis of fibromyalgia, she did not indicate that the disability alone rendered her unemployable.  She also did not report that she was unable to work due to her athlete's foot or eczema.

The September 2008 VA examination report for fibromyalgia shows complaint of muscle soreness and joint aches.  The distance she could walk had become increasingly shorter and she spent less time each day standing.  The maximum time she could be on her feet was two hours.  She could sit for extended periods of time.  She did not indicate and the examiner did not find that her fibromyalgia rendered her unable to obtain and maintain substantially gainful employment.  The examiner noted that the Veteran's skin rash was well-controlled with application of topical cream.

During the December 2008 VA examination for fibromyalgia, the Veteran reported that she was more limited with activities of daily living, noting that she was limited with lifting as well as cleaning activities around the house.  She said she had fatigue about 60 percent of the time over the past three years.  Her sleep had improved with medication.  She reported that her depression was stable and was managed with medications.  Her tension-type headaches seem to have resolved.  She noted that she was not employed and was on SSI disability due to a lumbar spine condition.  She did not indicate and the examiner did not find that her fibromyalgia rendered her unable to obtain and maintain substantially gainful employment.

A VA examination report dated May 2012 indicates that the Veteran's last job in 1998 was as a US Post Office letter carrier.  Her typical day was to cook breakfast, drive her child to school, return home, and perform light housework.  The examiner said light lifting and sedentary or seated work was acceptable.  The VA mental health examiner found that the Veteran's PTSD caused occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.  The examiner stated that the only functional impairment related to occupational performance would be anxiety and irritability in large crowds.  Otherwise, the Veteran's PTSD would not impact physical or sedentary employment.  

During her September 2012 hearing before the Board, the Veteran reported that she did not work due to her back disability.  She also noted that her bilateral foot disability impacted her ability to work jobs that required standing.  She stated that she worked for 27 years at the Department of Corrections.  Her husband said she could do light-duty things around the house.

In light of the Veteran's disabilities and work history, the Board finds that a TDIU is warranted from October 4, 2010.  Notably, as of that date, the Veteran has been rated 50 percent disabled due to migraines, a rating which indicates that she has very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, a finding supported by the June 2014 VA examination report.  In conjunction with her other service-connected disabilities and work history, the Board finds it unlikely that she would be able to obtain and maintain substantially gainful employment even in a sedentary position.

While the Veteran has not asked for an effective date prior to October 4, 2010, the Board points out that her combined disability rating of 50 percent did not meet the schedular criteria for consideration of a TDIU.  The Board has considered whether this matter should be referred to the Director for extraschedular consideration, but finds that referral is not warranted.  While the Veteran argues that she has been unemployed or unemployable since 1998, as noted above, she was unemployed due to her back and left hand disabilities, which are not service-connected.  The evidence does not show that she was unable to obtain and maintain substantially gainful employment as a result of her athlete's foot, eczema, irritable bowel syndrome, and/or fibromyalgia prior to October 4, 2010.  Accordingly, referral for extraschedular consideration is not warranted.

Based on the foregoing, the Board finds that a TDIU is warranted from October 4, 2010.  To this extent, the appeal is granted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 55-56.  A TDIU is not warranted prior to October 4, 2010, and to this extent, the appeal is denied.


ORDER

Entitlement to a TDIU is granted from October 4, 2010.




______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


